FILED
                             NOT FOR PUBLICATION                             MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RAUL PARGA-ROSAS,                                No. 05-76592

               Petitioner,                        Agency No. A035-001-589

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Raul Parga-Rosas, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen and review de novo questions of law.

Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam). We deny the

petition for review.

       The agency did not abuse its discretion in denying Parga-Rosas’ motion to

reopen because the record reflects that notice of the February 3, 2005, hearing was

mailed to the address of record of Parga-Rosas’ counsel. See 8 U.S.C.

§ 1229(a)(2)(A) (notice may be served by mail on alien or alien’s counsel of

record); see also Garcia, 222 F.3d at 1209 (notice to counsel of record constitutes

notice to alien); Farhoud v. INS, 122 F.3d 794, 796 (9th Cir. 1997) (actual receipt

of notice by alien not required to satisfy due process).

       PETITION FOR REVIEW DENIED.




KS/Research                                2                                   05-76592